DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a “Corrected Notice of Allowability,” correcting minor deficiencies in the previous Notice of Allowance, issued 09 February 2021.

Applicant’s amendments and arguments filed on 14 January 2020 have been fully considered and they are deemed to be persuasive.

EXAMINER’S AMENDMENT
Authorization for Examiner’s Amendment to the amendment filed 14 January 2021 was given by Mr. Ryan Heck (Reg. No. 51,795) in a telephone interview on 22 March 2021.

An examiner’s amendment to the amendment filed 14 January 2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

24. 	(Currently Amended) The computing system of claim 21, wherein the classification result indicates that the test user input may be associated with an attempted security violation and the at least one action comprises:
	not executing the second dynamic query based on the test user input.

Allowable Subject Matter
Claims 1-9 and 21-30 and renumbered as claims 1-19 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21, and 30, Applicants particular method and associated systems of escaping the user input to provide escaped user input, the escaping comprising adding at least one character to the one or more characters to indicate that at least one character of the one or more characters corresponds to user input, the escaped user input comprising the one or more characters of the user input and the at least one character; forming a first version of the first dynamic query by adding the user input to the dynamic query language statement comprising a plurality of query language operators and executable by a database system to provide first query results; forming a second version of the first dynamic query by adding the escaped user input to the dynamic query language statement, the second version of the first dynamic query comprising the plurality of query language operators and executable by the database system to provide second query results, wherein the second query results are the first query results or are different than the first query results; and training a machine learning component with the user input and the training label to, at least in part, provide a trained classifier, wherein the trained classifier is usable to determine whether a second dynamic query may be associated with an attempted security violation, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 22, 2021